Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Benson Jr. et al. (US Pub. No.: 2015/0079521 A1) being the closest prior art of references discloses a pattern element (150) having a substantially transparent region and substantially non-transparent region. The pattern element is used to radiate curable resin within region (131). 
Christoper Holmes (US Pub. No.: 2016/0262489 A1) being the closest prior art of references discloses pattern element for at least partially covering at least one of the first component or a second component of a sporting good during heat radiation. 
However, the cited prior art of references alone or in combination fails to discloses or provide any motivation of “…a plate having at least one substantially transparent region and at least one removable element; wherein the at least one removable element is formed of at least partially non-transparent material; wherein the removable element is positioned to at least partially overlap the at least one substantially transparent region of the plate…” The benefit of doing so would have been to allow the pattern to be made from different material properties and different geometries of the different components. Thus, claims 21-40 are allowed at the time of invention and over the cited prior art of references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746